Case 8:21-cv-00893-JVS-KES Document 13 Filed 09/07/21 Page 1 of 1 Page ID #:77


  1
  2
  3
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9             CENTRAL DISTRICT OF CALIFORNIA SOUTHERN DIVISION
 10    WATTS CONSTRUCTORS, LLC,                     Case No. 8:21-cv-00893JVS(KESx)
 11                          Plaintiff,             ORDER FOLLOWING
                                                    STIPULATION FOR DISMISSAL OF
 12          vs.                                    ENTIRE ACTION WITH
                                                    PREJUDICE
 13    MARINA LANDSCAPE, INC. and
       DOES 1 to 20,
 14
                             Defendants.
 15
 16
 17                 The court, having reviewed the Stipulation of the parties that this
 18    entire action, including all claims and counterclaims, may be dismissed and good
 19    cause appearing therefor,
 20                 IT IS HEREBY ORDERED that the Stipulation of the parties is
 21    approved. The entire action, including all claims and counterclaims alleged against
 22    all parties, is hereby dismissed with prejudice. Each party shall bear its own
 23    attorneys’ fees and costs.
 24
 25
       Dated:       9/7/21
                                                     JAMES V. SELNA
 26
 27
 28
                                                                                          Page 1

       [Proposed] Order - Case No. 8:21-cv-00893
                                                                                          535277.1
